Gilbert, J.
1. (a) Where a contract for the purchase of fertilizers specifically provides from what source the phosphoric acid, the nitrogen, or the potash is to be derived, and where the fertilizer is furnished in accordance with such special order, such contract of sale would be void unless the fertilizers so furnished had been registered as provided by (Jivil Code (1910), § 1771.
(6) The fact that such fertilizers were furnished as ordered under a name or brand properly registered with the Commissioner of Agriculture, but which registration gives a source other than the actual one from which the phosphoric acid, nitrogen, or potash is derived, would not operate to change the rule above stated.
(c) In view of the answers to questions 1 (a) and 1 (b), this question is answered in the affirmative.
2. After a sample of fertilizer drawn by the official inspector has been filed with the Commissioner of Agriculture and has been analyzed by the State Chemist and certified to the Commissioner of Agriculture and by him recorded and entered as official, the State Commissioner of Agriculture has the right and power to make, through the. State Chemist, another or corrected analysis from the same sample, which, upon proper certification, is admissible as evidence in the courts of this State on the trial of any issue involving the merits of said fertilizer.

All the Justices eonew.

“1. (a) Where a contract for the purchase of fertilizers specifically provides from what source the phosphoric acid, the nitrogen, or the potash is to be derived, and where the fertilizer is furnished in accordance with such special order, does the provision of law embodied in section 1771 of Park’s Code have such application as would render the contract of sale void unless the fertilizers so furnished had been registered as provided by that statute ?
“(b) If the answer to the above question be in the affirmative, would the fact that such fertilizers were furnished as ordered, under a name or brand properly registered with the Commissioner of Agriculture, but which registration gives a source other than the actual one from which the phosphoric acid, nitrogen, or potash is derived, operate to change the rule?
“ (c) If the answer to the last foregoing question is in the negative, then where the brand as registered states that the nitrogen is derived from ‘blood, tankage, cyanimid, and sulphate of ammonia,’ and the proof shows that in accordance with the contract of purchase the nitrogen is derived from ‘ equal parts of fish-scrap, blood, and tankage,’ is there such variance between the registered sources and the actual sources as would invalidate the contract of purchase, under the provisions of section 1771 of Park’s Code, governing-registration of fertilizer brands?
“2. (a) After a sample of fertilizer drawn by tlio official inspector lias been filed with the Commissioner of Agriculture, and has been analyzed by the State Chemist and certified by him to the Commissioner of Agriculture, and by him recorded and entered as official, has the Commissioner of Agriculture the right or power to make, through the State Chemist, another or corrected analysis from the same sample, which, upon proper certification, can be admissible as evidence in the courts of this State on the trial of any issue involving the merits of said fertilizer?
“(b) If the answer to the above and foregoing question be in the negative, would such corrected analysis be admissible when supported by the testimony of the State Chemist to the effect that the original analysis was incorrect, and that the second analysis was correct; or could the evidence of the State Chemist setting forth the incorrectness of the first analysis, and the correctness of the second analysis, be of itself sufficient to overcome the prima facie presumption in favor of the original analysis?”
Eixon é Pace, for plaintiff in error. John B. Guerry, contra.